   Case 3:20-cv-00238-D Document 49 Filed 01/12/21              Page 1 of 4 PageID 614



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

MARIA ELENA GALVEZ,                         §
                                            §
                     Plaintiff,             §
                                            §
VS.                                         §       Civil Action No. 3:20-CV-0238-D
                                            §
KLLM TRANSPORT SERVICES LLC,                §
et al.,                                     §
                                            §
                     Defendants.            §

                                  MEMORANDUM OPINION
                                      AND ORDER

       In this removed action, plaintiff Maria Elena Galvez (“Galvez”) moves to strike

counter-affidavits and testimony submitted by defendants KLLM Transport Services LLC

(“KLLM”) and Charles Waldo (“Waldo”). For the reasons that follow, the court denies the

motion.

                                                I

       Galvez brought this action in state court to recover damages incurred due to a collision

between a vehicle driven by Galvez and a vehicle owned by KLLM and driven by Waldo.

Defendants removed the lawsuit to this court. In March 2020 Galvez filed notice that she had

served affidavits regarding her medical bills pursuant to Tex. Civ. Prac. & Rem. Code Ann.

§ 18.001 (Vernon 2019). One month later, defendants filed notice that they had served

counter-affidavits (the “Chapman affidavits”) authored by Marc Chapman (“Chapman”), also

regarding Galvez’s medical bills.
   Case 3:20-cv-00238-D Document 49 Filed 01/12/21              Page 2 of 4 PageID 615



       Galvez now moves to strike the Chapman affidavits and to preclude Chapman from

testifying at trial. According to Galvez, the Chapman affidavits do not meet the procedural

requirements for a counter-affidavit under § 18.001(b).1 She also argues that Chapman offers

only conclusory opinions and does not qualify as a testifying expert; therefore, the affidavits

should be stricken and Chapman should be precluded from testifying as an expert under

Daubert.2

       Defendants contend that § 18.001 does not apply in this federal action, even though

the court has diversity jurisdiction. Therefore, the Chapman affidavits need not comply with

the procedural requirements of §18.001(b). Defendants also maintain that Galvez’s Daubert

challenge fails as premature because they have not designated Chapman as a testifying expert

and because Chapman is qualified to opine on the reasonableness and necessity of Galvez’s

medical bills.3

       1
        Section 18.001(b) provides:

              Unless a controverting affidavit is served as provided by this
              section, an affidavit that the amount a person charged for a
              service was reasonable at the time and place that the service was
              provided and that the service was necessary is sufficient
              evidence to support a finding of fact by judge or jury that the
              amount charged was reasonable or that the service was
              necessary. The affidavit is not evidence of and does not support
              a finding of the causation element of the cause of action that is
              the basis for the civil action.
       2
        Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).
       3
       KLLM has also filed a motion for leave to file a surreply in opposition to Galvez’s
motion to strike the Chapman affidavits. Because the court has not considered KLLM’s
proposed surreply in deciding Galvez’s motion, it denies KLLM’s motion for leave.

                                             -2-
   Case 3:20-cv-00238-D Document 49 Filed 01/12/21              Page 3 of 4 PageID 616



                                              II

       The court turns first to Galvez’s motion to strike the Chapman affidavits and

testimony under § 18.001.

       As Galvez acknowledges, this court has recently held that § 18.001 is inapplicable in

federal court, even in a case in which subject matter jurisdiction is based on diversity of

citizenship. Jones v. QuikTrip Corp., 2020 WL 6169967 , at *1-2 (N.D. Tex. Oct. 20, 2020)

(Fitzwater, J.).   Other judges of this court have held similarly.        See, e.g., Baird v.

Shagdarsuren, 2019 WL 2286084, at *2 (N.D. Tex. May 29, 2019) (Boyle, J.); Jenkins v.

Kroger Tex. L.P., No. 3:20-CV-0033-E, order at 2 (N.D. Tex. July 21, 2020) (Brown, J.)

(order) (“The Texas Supreme Court has held that section 18.001 affidavits are ‘purely

procedural’ matters. Accordingly, section 18.001 is inapplicable in this federal diversity

case.” (internal citations omitted)); Newby v. Kroger Co., 2020 WL 3963740, at *2 (N.D.

Tex. July 11, 2020) (Godbey, J.) (“[T]he Texas Supreme Court’s 2018 decision in [Gunn v.

McCoy, 554 S.W.3d 645, 672, 674 (Tex. 2018),] persuades this Court that section 18.001 is

a procedural rule, not a substantive law providing a presumption regarding the damages

element of a state negligence claim, and that it is thus not rendered applicable by Federal

Rule of Evidence 302.”). On this basis, this court has recently struck billing affidavits filed

under the § 18.001 procedure. Jones, 2020 WL 6149967, at *2.

       Because the procedures of § 18.001 do not apply in this federal action, the court

denies Galvez’s motion to strike the Chapman affidavits to the extent the motion seeks to do

so under § 18.001. The court acknowledges that Galvez has also filed affidavits using the

                                             -3-
   Case 3:20-cv-00238-D Document 49 Filed 01/12/21             Page 4 of 4 PageID 617



procedure of § 18.001. For the same reasons, Galvez likewise cannot invoke § 18.001 to rely

on the affidavits she has filed.

                                              III

       The court now turns to Galvez’s Daubert challenge.

       This court “typically considers Daubert-type challenges in cases of this type after the

expert’s deposition has been taken.” Klein v. Fed. Ins. Co., 2014 WL 6885973, at *1 (N.D.

Tex. 2014) (Fitzwater, J.). This is because it is sometimes helpful to examine how a

proposed expert’s opinions have been tested at his deposition, and sometimes it is necessary

to await the development of evidence at trial before deciding whether an expert’s opinion

testimony is relevant or reliable. Id.

       The court holds that Galvez’s Daubert-type challenge to the Chapman affidavits is

premature. Defendants have not yet even disclosed Chapman as a testifying expert or served

an expert report that Chapman has authored. Accordingly, the court denies without prejudice

Galvez’s motion to the extent it presents a Daubert-type challenge.

                                         *     *    *

       For the reasons explained, the court denies Galvez’s motion to strike.

       SO ORDERED.

       January 12, 2021.



                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE

                                              -4-
